Citation Nr: 9910606	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied the 
veteran's claim for entitlement to service connection for a 
left knee disability. 


REMAND

The veteran was a member of the 407th Quartermaster Company, 
of the 82nd Airborne Division, and claims to have received 
treatment for a left knee disability at the Fort Bragg Army 
Hospital from October 19 to October 29 1953.  The claims 
folder does show that the veteran was in the hospital during 
said dates, but those same records do not annotate what 
injury the veteran was treated therefor.  Additionally, the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  Hence, at the present time, there are no medical 
records that corroborate the veteran's assertions.

Yet, the claims folder does not show that the RO has 
attempted to obtain any Army Surgeon General's Office records 
which might be pertinent to the veteran's claim and which may 
show treatment of a knee condition.  Therefore, the claim is 
remanded so that the RO may attempt to obtain any additional 
government records not included in the claims folder.

Also, the veteran claims that he was a member of the United 
States Army Reserve from January 1954 to January 1962.  Per 
the National Archives and Records Administration web site, 
http://www.nara.gov/regional/mprfire.html, the records of 
those individuals who were in the US Army and who were 
discharged between November 1, 1912, to January 1, 1960, were 
probably destroyed in the 1973 fire at NPRC.  However, if he 
was an active member of an Army Reserve unit until January 
1962, his records may not have been destroyed.  In other 
words, the records may have been located at a different 
location and not subject to the fire.  Therefore, the claim 
should be returned to the RO for the purpose of requesting 
additional information from NPRC.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him whether he was assigned to a US 
Army Reserve unit during the period of 
January 1954 to January 1962.  If he was 
active in a reserve unit during this 
time, the veteran should provide the 
name(s) of the unit(s) to which he was 
assigned.  Depending upon the response 
received from the veteran, the RO should 
then, if appropriate, seek to obtain any 
and all records from that unit, NPRC, or 
any other appropriate agency, concerning 
the veteran.  

2.  The Department of the Army has 
recently found Army Surgeon General's 
Office extracts of treatment.  The RO 
should specifically request that the NPRC 
search through these extracts concerning 
any treatment the veteran may have 
received while stationed at Fort Bragg, 
North Carolina.

If any of the requested records have been 
"retired" and placed into storage under 
the control of either the NPRC or the 
National Archives, the RO should request 
from the appropriate agency that those 
records be activated, copies made, and 
sent to the RO.

If such records are unavailable, the RO 
should certify the reason for such 
unavailability.

3.  The RO should request that the 
Department of the Army search its payroll 
records for the veteran while he was in 
service.  Specifically, when the veteran 
obtained his jump wings he was entitled 
to receive jump pay.  If, as he claims, 
he was removed from a jump status, he 
would have no longer been eligible to 
receive said pay.  Thus, his pay records 
should show a decrease in pay shortly 
after his claimed debilitating injury.  
If such records are unavailable, the RO 
should certify the reason for such 
unavailability.

4.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




